                            Case 2:17-cv-01919-JCM-BNW Document 151 Filed 02/20/20 Page 1 of 3


                        1    DARREN T. BRENNER, ESQ.
                             Nevada Bar No. 8386
                        2    NATALIE L. WINSLOW, ESQ.
                        3    Nevada Bar No. 12125
                             AKERMAN LLP
                        4    1635 Village Center Circle, Suite 200
                             Las Vegas, NV 89134
                        5    Telephone: (702) 634-5000
                             Facsimile: (702) 380-8572
                        6    Email: darren.brenner@akerman.com
                        7    Email: natalie.winslow@akerman.com
                             Attorneys for Plaintiff
                        8
                             CHRISTINA H. WANG, ESQ.
                        9    Nevada Bar No. 9713
                             FIDELITY NATIONAL LAW GROUP
                     10      2450 St. Rose Parkway, Suite 100
                             Henderson, Nevada 89074
                     11      Tel: (702) 667-3000
                             Fax: (702) 938-8721
                     12      Email: christina.wang@fnf.com
                             Attorneys for Plaintiff
                     13

                     14                                UNITED STATES DISTRICT COURT
                     15                                       DISTRICT OF NEVADA
                     16      THE BANK OF NEW YORK MELLON FKA      )                Case No.: 2:17-CV-01919-JCM-BNW
                             THE BANK OF NEW YORK, AS TRUSTEE FOR )
                     17      THE CERTIFICATE HOLDERS OF CWALT,    )
                                                                  )                STIPULATION AND ORDER TO
                     18      INC., ALTERNATIVE LOAN TRUST 2004-   )                EXTEND TIME FOR PLAINTIFF
                             30CB, MORTGAGE PASS-THROUGH          )                TO FILE ITS OBJECTION TO THE
                     19      CERTIFICATES SERIES 2004-30CB,       )                REPORT AND
                                                                  )                RECOMMENDATION (ECF 148)
                     20                               Plaintiff,  )
                                                                  )
                     21                                           )                (FIRST REQUEST)
                                    vs.
                                                                  )
                     22                                           )
                             JOHN FERRARO; NORTHSHORES OWNERS )
                     23      ASSOCIATION; RED ROCK FINANCIAL      )
                             SERVICES, LLC; and SATICOY BAY LLC   )
                     24      SERIES 3333 HILLINGDON,              )
                                                                  )
                     25                                           )
                                                      Defendants. )
                     26                                           )
                                                                  )
                     27                                           )
                                                                  )
                     28                                           )
 Fidelity National
   Law Group
2450 St. Rose Parkway
      Suite 100                                                      Page 1 of 3
Henderson, Nevada 890
   (702) 667-3000
                            Case 2:17-cv-01919-JCM-BNW Document 151 Filed 02/20/20 Page 2 of 3


                        1           The Bank Of New York Mellon, fka The Bank Of New York, as Trustee for the Certificate
                        2    Holders of CWALT, Inc., Alternative Loan Trust 2004-30CB, Mortgage Pass-Through
                        3    Certificates Series 2004-30CB (“BNYM” or “Plaintiff”), Northshores Owners Association
                        4    (“Northshores”), Red Rock Financial Services, LLC (“Red Rock”), and Saticoy Bay LLC Series
                        5    3333 Hillingdon (“Saticoy Bay”), by and through undersigned counsel, hereby jointly submit this
                        6    stipulation and order to extend the deadline for Plaintiff to file its Objection to the Court’s Report
                        7    and Recommendation dated on February 10, 2020 (ECF 148), currently due on February 24, 2020.
                        8    The parties agree to extend the deadline 30 days, to March 26, 2020.
                        9           Defendant Saticoy Bay LLC Series 3333 Hillingdon and plaintiff Bank of New York
                     10      Mellon are engaged in settlement negotiations that the parties believe will resolve this matter. The
                     11      additional time will allow the settlement negotiations to move forward without unnecessarily
                     12      expending judicial resources. This is the first request for an extension of this deadline, and is made
                     13      in good faith and is not intended to cause any delay or prejudice to any party.
                     14           DATED this 20th day of February, 2020.
                              AKERMAN LLP                                LEACH JOHNSON SONG & GRUCHOW
                     15

                     16       /s/ Natalie L. Winslow                             /s/ T. Chase Pittsenbarger
                              _____________________________                      _____________________________
                     17       NATALIE L. WINSLOW, ESQ.                           SEAN L. ANDERSON, ESQ.
                              Nevada Bar No. 12125                               Nevada Bar No. 7259
                     18       1635 Village Center Circle, Suite 200              T. CHASE PITTSENBARGER, ESQ.
                              Las Vegas, Nevada 89131                            Nevada Bar No. 13740
                     19
                                                                                 2525 Box Canyon Drive
                     20       FIDELITY NATIONAL LAW GROUP                        Las Vegas, NV 89128
                                                                                 Attorneys for Northshores Owners Association
                     21       /s/ Christina H. Wang
                              ____________________________
                     22       CHRISTINA H. WANG, ESQ.
                              Nevada Bar No. 9713
                     23       2450 St. Rose Parkway, Suite 100
                              Henderson, Nevada 89074
                     24       Attorneys for The Bank of New York Mellon,
                     25       fka The Bank of New York, as Trustee for the
                              Certificateholders of CWALT, Inc., Alternative
                     26       Loan Trust 2004-30CB, Mortgage Pass-
                              Through Certificates Series 2004-30CB
                     27

                     28
 Fidelity National
   Law Group
2450 St. Rose Parkway
      Suite 100                                                           Page 2 of 3
Henderson, Nevada 890
   (702) 667-3000
                            Case 2:17-cv-01919-JCM-BNW Document 151 Filed 02/20/20 Page 3 of 3


                        1     KOCH & SCOW, LLC                          LAW OFFICES OF MICHAEL F. BOHN,
                                                                        ESQ., LTD.
                        2

                        3     /s/ Steven B. Scow                         /s/ Nikoll Nikci
                              _____________________________              _____________________________
                        4     DAVID R. KOCH, ESQ.                        MICHAEL F. BOHN, ESQ.
                              Nevada Bar No. 8830                        Nevada Bar No. 1641
                        5     STEVEN B. SCOW, ESQ.                       NIKOLL NIKCI, ESQ.
                              Nevada Bar No. 9906                        Nevada Bar No.10699
                        6
                              11500 S. Eastern Avenue, Suite 210         2260 Corporate Circle, Suite 480
                        7     Henderson, Nevada 89052                    Henderson, NV 89074
                              Attorneys for Red Rock Financial Services, Attorneys for Saticoy Bay LLC Series 3333
                        8     LLC                                        Hillingon

                        9          IT IS SO ORDERED:

                     10
                                                              THE HONORABLE JUDGE JAMES C. MAHAN
                     11
                                                              UNITED STATES DISTRICT JUDGE
                     12
                                                                       February 21, 2020
                     13                                       DATED: _____________________________
                     14

                     15

                     16

                     17

                     18

                     19
                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
 Fidelity National
   Law Group
2450 St. Rose Parkway
      Suite 100                                                   Page 3 of 3
Henderson, Nevada 890
   (702) 667-3000
